PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/452,982
Filing Date: 06/26/2019
Appellant(s): Byren et al.



__________________
Sharon E. Hayner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/24/2022.
7/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8 stand rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2015/0250846 A1, filed with IDS) in view of Perricone et al (Dermatol Surg, 1996, 22, pages 435-437, cited and enclosed in the previous office action) and The Benefits of Glycerin for Healthier Looking Skin document (pages 1-3, 1/27/2017, from https://www.makari.com/blog/glycerin-benefits, cited and enclosed in the previous office action).

Response to Argument
Appellant argues about each of the cited prior art references individually; and further argues that none of the cited prior art references teaches or suggests the effects of glycolic acid and/or glycerin on skin penetration of instant claimed N-acyl dipeptide derivative.  
Appellant also argues about the criticality of the claimed ingredients and their amounts on skin penetration of instant claimed N-acyl dipeptide derivative.  
Furthermore, Appellant argues that none of the documents cited by the Examiner for rebutting Appellant's previous arguments discloses the effect of glycolic acid, glyceryl dilaurate, steareth-10, and/or glycerin on skin penetration of instant claimed N-acyl dipeptide derivative, therefore, the Examiner's arguments appear to be obvious to try, which is not sufficient.

Appellant’s arguments have been fully considered but have not been found persuasive.


First, the Examiner would like to point out that instant claims 1-8 are rejected under 35 U.S. C. 103 (obviousness type); and the rejection is based on the combined teachings of Yu et al, Perricone et al and the Benefits of Glycerin for Healthier Looking Skin document with routine optimization.  Therefore, it is not necessary for each of the cited prior art references to teach all the limitations of instant claims 1-8.  
Second, as stated in the rejection set forth in the Final office action, Yu et al explicilty teach oil-in-water emulsion or cream compositions comprising N-Ac-Val-Ala-NH2 with Ac being acetyl at 0.01 %, 0.05%, 0.1 %, 0.2%, 0.3%, 0.4%, 0.5%, 1 % and 2%, all by weight (w/w%), which meets the limitation of the amount of N-Ac-Val-Ala-NH2 with Ac being acetyl recited in instant claim 7.  The Examiner understands that Yu et al do not teach a topical composition comprising N-Ac-Val-Ala-NH2 wherein Ac is acetyl; glycolic acid, and glycerin; and Yu et al do not teach the amounts of glycolic acid recited in instant claims 1, 2 or 7.  However, in the instant case, as stated in the rejection, Perricone et al explicilty teach topical compositions comprising glycolic acid at 8% or 12%; and topical glycolic acid provides photoprotective and antiinflammatory effects.  Glycolic acid at 8% taught in Perricone et al meets the limitation of the amount of glycolic acid recited in instant claims 1, 2 and 7.  Furthermore, the Examiner would like to point out that as explicitly taught in Perricone et al, the composition comprising glycolic acid at 12% exhibits the adverse effect of inducing hyperpigmentation at the treated site (see page 436, left column, the last paragraph).  Therefore, in the instant case, in view of the teachings of Perricone et al as a whole, one of ordinary skilled in the art would understand and reasonably expect that a topical composition comprising 
Third, the Examiner would like to point out that the MPEP states "One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references…" (see MPEP § 2145 IV).

In response to Appellant's arguments that none of the cited prior art references teaches or suggests the effects of glycolic acid and/or glycerin on skin penetration of instant claimed N-acyl dipeptide derivative:
First, the Examiner would like to point out that instant rejection is based on “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…" (see MPEP § 2144.06).
Second, as stated in MPEP: "The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant…" (see MPEP § 2144 IV).

In response to Appellant’s arguments about the criticality of the claimed ingredients and their amounts on skin penetration of instant claimed N-acyl dipeptide derivative:
First, the Examiner would like to point out glyceryl dilaurate, steareth-10 and/or 
Second, with regards to Appellant's arguments about glycolic acid and the critical range and/or amount of glycolic acid recited in instant claimed topical composition, as stated in the rejection, a topical composition comprising glycolic acid at 8% is explicitly taught in the cited Perricone et al reference.  Furthermore, it is well known in the cosmetics and/or dermatology art that glycolic acid is a skin penetration enhancer for a wide classes of compounds including peptide, as shown in Boegli (US 2011/0008474 A1, cited and enclosed in the previous office action, see page 5, paragraph [0082]), Fernyhough et al (US 2013/0267506 A 1, cited and enclosed in the previous office action, see page 13, paragraph [0082]), Park et al (US 2015/0057230 A 1, cited and enclosed in the previous office action, see page 3, paragraph [0042]) and many others. And the range and/or amount of glycolic acid as a skin penetration enhancer for various classes of compounds is also explicitly taught in Boegli (see page 5, paragraph [0082]), and Fernyhough et al (see page 13, paragraph [0083]), which includes the range and/or amount recited in instant claims.  Therefore, considering the state of art regarding glycolic acid as a skin penetration enhancer and in view of the teachings of the cited Perricone et al reference, one of ordinary skilled in the art would understand and reasonably expect that glycolic acid as a skin penetration enhancer at the amount known and explicitly taught in the cited prior art (including the range and/or amount 
Third, with regards to Appellant's arguments about glyceryl dilaurate, steareth-10 and glycerin, as stated in the previous office action, similar to glycolic acid, glyceryl dilaurate, steareth-10 and glycerin are also known in the art of cosmetics and/or dermatology to have the functionality/property to be a skin penetration enhancer for a wide classes of compounds, as shown in The Cosmetic Ingredient Review Expert Panel document (International Journal of Toxicology, 2007, 26, pages 1-30, cited and enclosed in the previous office action, see page 11, left column, the last paragraph), Walters et al (International Journal of Cosmetic Science, 1993, 15, pages 260-270, cited and enclosed in the previous office action, see page 264, Table 1 ), and Björklund et al (European Journal of Pharmaceutical Sciences, 2013, 50, pages 638-645, cited and enclosed in the previous office action, see Title and Abstract).  The Examiner understands that the tested and/or model compounds in these references are not instant claimed N-acetyl dipeptide derivative.  However, considering the state of art regarding glyceryl dilaurate, steareth-10 and/or glycerin as a skin penetration enhancer, one of ordinary skilled in the art would understand and reasonably expect that glyceryl dilaurate, steareth-10 and/or glycerin as a penetration enhancer is not limited to the tested and/or model compounds disclosed in these references only.  And in the instant 

In response to Appellant’s arguments that the Examiner's arguments appear to be obvious to try, which is not sufficient:
First, as stated in the rejection, instant rejection is based on “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…" (see MPEP § 2144.06).
Second, as stated in the rejection, a topical composition comprising glycolic acid at 8% is explicitly taught in the cited Perricone et al reference.  
Third, as stated in MPEP: "obvious to try" is one of the rationales for a prima facie case of obviousness (see MPEP § 2143 I (E)); and "The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection…" (see MPEP § 2144.05 II B).

For the above reasons, it is believed that the rejection should be sustained.
The Boegli, Fernyhough et al, Park et al, The Cosmetic Ingredient Review Expert Panel document, Walters et al and Björklund et al references are cited only for the purpose of rebutting Appellant's arguments, therefore, they are not cited as prior art references.  



Respectfully submitted,
/LI N KOMATSU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
                                                                                                                                                                                                        Conferees:
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658       
                                                                                                                                                                                                 /MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.